Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8-15, 17-21 are presented for examination.

Allowable Subject Matter
Claim 21 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  The combination of prior-art do not teach “rebasing the generated local changeset by adjusting the pre-change value of the property of the object in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-changed value in the local changeset, to thereby produce a rebased local changeset”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stigsen (US 20190354540), in view of Tolone (US 20070021955) and Sekiguchi (US 20140013099), further in view of Letkeman (US 20160162363).

Regarding Claim 1, Stigsen (US 20190354540) teaches
A method of changing a property of an object, and detecting and merging conflicts in an infrastructure modeling software architecture, comprising: 
changing, by a client executing on a client device, a property of an object of [an infrastructure model] to create a local version including a change (Fig. 1, Paragraph 0017, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object); 
pulling a remote version of the property from a repository (Paragraph 0019, as part of the synchronization process 165 a, the first client device 110 can synchronize the first database 140 with other client devices, such as the second client device 115, by downloading the third changeset C21 125 b and the fourth changeset C22 126 b from to the server 105 and applying them to the first database 140); 
detecting a conflict between the remote version and the local version (Paragraph 0020, Since changes have been made to the first database 140 locally too, e.g., via the first changeset C11 115 a and the second changeset C12 116 a, the changes made by the remote device, such as the second client device 115, can potentially conflict with the local changes); 
reconciling the conflict to create an updated local version (Paragraph 0020, The synchronization process 165 can resolve such a conflict by using a merge operation 160, which merges the local changesets with the remote changesets based on the application of merging rules); 
generating, [at a given point in time], a local changeset for the updated local version (Paragraph 0023, the first client device 110 can also add a client checkpoint 170 in the client transaction log 155 to indicate that all changesets in the client transaction log 155 up until the client checkpoint 170 are uploaded to the server 105. When the first client device 110 synchronizes with the server 105 next, the synchronization process 165 a ensures that only those changesets (e.g., changeset C1X) that are added to the client transaction log 155 after the client checkpoint 170 is inserted are uploaded to the server 105),
the local changeset including a pre-change value and a post-change value, (Paragraph 0017, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object … the first changeset C11 115 a and the second changeset C12 116 a are stored in a client transaction log 155 a at the first client device 110),
the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation)
and the post-change value in the local changeset representing a new value of the property of object at the client (Paragraph 0017, Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object).

Stigsen did not specifically teach
an infrastructure model
generating, at a given point in time, a local changeset
and rebasing the generated local changeset by adjusting the pre-change value in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-change value in the local changeset or removing the change from the local changeset to thereby produce a rebased local changeset.

However, Tolone (US 20070021955) teaches
an infrastructure model (Abstract, system for simulating interdependencies between a plurality of infrastructure models includes a first infrastructure data model that models a first infrastructure, a second infrastructure data model that models a second infrastructure).



Stigsen and Tolone did not specifically teach
generating, at a given point in time, a local changeset
and rebasing the generated local changeset by adjusting the pre-change value in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-change value in the local changeset or removing the change from the local changeset to thereby produce a rebased local changeset.

However, Sekiguchi teaches
generating, at a given point in time, a local changeset (Paragraph 0158, Subsequently, the information acquiring unit 191 generates the modification log 131 indicating a modified content of the post-modification information 52 relative to the pre-modification information 51).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Stigsen and Tolone’s teaching to Sekiguchi’s in order for the information processing apparatus can efficiently improve the 

Stigsen, Tolone and Sekiguchi did not specifically teach
and rebasing the generated local changeset by adjusting the pre-change value in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-change value in the local changeset or removing the change from the local changeset to thereby produce a rebased local changeset.

However, Letkeman teaches
and rebasing the generated local changeset by adjusting the pre-change value in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-change value in the local changeset or removing the change from the local changeset to thereby produce a rebased local changeset (Paragraph 0044, In another embodiment, merge program 300 performs a rebase operation of the integration context (e.g., remote change context closure 136) into the local change context of files hosted on server 130 and/or locally on a workspace in client device 120, which involves a merge of one or more files and models (e.g., new files being copied and changed files being merged if necessary); Paragraph 0045, the ‘local minus ancestor” delta generator in merge program 300 can optionally remove the two files, and the resulting list of deltas to logical model elements or files includes only the files that do not match, are new, or are missing) Examiner Comments: Since the limitation uses the language “or”, paragraph [0045] of Letkeman teaches “removing the change from the local changeset to thereby produce a rebased local changeset” .

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Stigsen and Tolone’s teaching to Letkeman’s in order to allow merge program to resolve file deltas and conflicts automatically while presenting logical model element conflicts to the user for manual resolution by identifying a source closure, target file set, and previously merged closure by processors and the identified source closure, previously merged closure, and closure of ancestor files shared and previously merged closure into a merge session is loaded (Letkeman [Summary]).

Regarding Claim 2, Stigsen, Tolone, Sekiguchi and Letkeman teach
The method of claim 1, wherein the reconciling further comprises: generating, by an underlying database system, rebasing records that store information about the post-change value of the remote version or whether the change is to be removed (Stigsen [Paragraph 0021, to merge the remote changesets, such as the third changeset C21 125 b and the fourth changeset C22 126 b, with the local changesets, such as the first changeset C11 115 a and the second changeset C12 116 a, the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140]).

Regarding Claim 3, Stigsen, Tolone, Sekiguchi and Letkeman teach
to merge the remote changesets, such as the third changeset C21 125 b and the fourth changeset C22 126 b, with the local changesets, such as the first changeset C11 115 a and the second changeset C12 116 a, the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140]).

Regarding Claim 4, Stigsen, Tolone, Sekiguchi and Letkeman teach
The method of claim 1, wherein the change in the local version is an update and the remote version includes a change of an update, and the reconciling the conflict comprise rejecting the remote version in favor of retaining the local version, and the rebasing comprises adjusting the pre-change value in the local changeset to match the post-change value of the remote version (Stigsen [Fig. 2D; Paragraph 0038, In the sixth example 275, consider that the first changeset C.sub.11 115a and the third changeset C.sub.21 125b correspond to a "LinkList insert" operation on the data object 206a and 206b, respectively, such as inserting a list item to a linked list (data object). The first changeset C.sub.11 115a corresponds to inserting a list item "A" to a tail of a linked list data object having n list items, and the third changeset C.sub.21 125b corresponds to inserting a list item "B" to the tail of the linked list data object; Paragraph 0039, since the timestamp, to of the first changeset C.sub.11 115a is earlier than the timestamp, t.sub.1, of the third changeset C.sub.21 125b (as indicated in the example 235 of FIG. 2C), the first client device 110 determines that the first changeset C.sub.11 115a is to be applied first and then the third changeset C.sub.21 125b as a result of the merge operation 160a. Accordingly, the first client device 110 inserts the list item "A" to the tail of the linked list first and then inserts the list item "B" to the tail of the linked list by applying the first changeset C.sub.11 115a and the third changeset C.sub.21 125b to the data object 206a in the order of their timestamps]).

Regarding Claim 5, Stigsen, Tolone, Sekiguchi and Letkeman teach
The method of claim 1, wherein the change in the local version is an update and the remote version includes a change of an update, and the reconciling the conflict comprises accepting the remote version over the local version, and the rebasing comprises removing the change from the local changeset (Stigsen [Fig. 2D; Paragraph 0033, In the first example 250, consider that the first changeset C11 115 a and the third changeset C21 125 b correspond to a “set property” operation on the data object 206 a and 206 b, respectively, such as setting a color (attribute) of a car (data object). The first changeset C11 115 a corresponds to setting the color of the car to “blue,” and the third changeset C21 125 b corresponds to setting the color of the car to “red.” In some embodiments, if both the changesets are of type “set property”, then the merging rules define that a changeset having a later timestamp wins and the other changeset is to be discarded. Accordingly, since the timestamp, t1, of the third changeset C21 125 b is later than the timestamp, t0 of the first changeset C11 115 a (as indicated in the example 235 of FIG. 2C), the first client device 110 determines that the third changeset C21 125 b wins, and discards the first changeset C11 115 a as a result of the merge operation 160 a]).

Regarding Claim 6, Stigsen, Tolone, Sekiguchi and Letkeman teach
The method of claim 1, wherein the change in the local version is an update and the remote version includes a change of a delete, and the reconciling the conflict comprises accepting the remote version over the local version, and the rebasing comprises removing the change from the local changeset (Stigsen [Paragraph 0040, In some embodiments, if one of the changesets corresponds to deleting a data object and the other corresponds to updating the data object, then the merging rules define that the delete operation wins and the other changeset is to be discarded as a result of the merge operation 160 a]).

Regarding Claim 10, Stigsen (US 20190354540) teaches
A non-transitory electronic device readable medium having instructions that when executed on one or more processors of one or more electronic devices are operable to: 
change a property of an object of [an infrastructure model] to create a local version including a change (Fig. 1, Paragraph 0017, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object);
Since changes have been made to the first database 140 locally too, e.g., via the first changeset C11 115 a and the second changeset C12 116 a, the changes made by the remote device, such as the second client device 115, can potentially conflict with the local changes);  
reconcile the conflict to create an updated local version (Paragraph 0020, The synchronization process 165 can resolve such a conflict by using a merge operation 160, which merges the local changesets with the remote changesets based on the application of merging rules);
generate, [at a given point in time], a local changeset for the updated local version (Paragraph 0023, the first client device 110 can also add a client checkpoint 170 in the client transaction log 155 to indicate that all changesets in the client transaction log 155 up until the client checkpoint 170 are uploaded to the server 105. When the first client device 110 synchronizes with the server 105 next, the synchronization process 165 a ensures that only those changesets (e.g., changeset C1X) that are added to the client transaction log 155 after the client checkpoint 170 is inserted are uploaded to the server 105),
the local changeset including a pre-change value and a post-change value, (Paragraph 0017, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object … the first changeset C11 115 a and the second changeset C12 116 a are stored in a client transaction log 155 a at the first client device 110),
the pre-change value in the local changeset representing an original value of the property of the object at the client before the change (Paragraph 0017, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation)
and the post-change value in the local changeset representing a new value of the property of object at the client (Paragraph 0017, Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object).

Stigsen did not specifically teach
an infrastructure model
generate, at a given point in time, a local changeset
and rebase the generated local changeset by adjusting the pre-change value in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-change value in the local changeset or removing the change from the local changeset to thereby produce a rebased local changeset.

However, Tolone (US 20070021955) teaches
system for simulating interdependencies between a plurality of infrastructure models includes a first infrastructure data model that models a first infrastructure, a second infrastructure data model that models a second infrastructure).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Stigsen’s teaching to Tolone in order to address the crucial and daunting task of infrastructure protection by providing innovative infrastructure modeling approaches in order to help identify and understand interdependencies, vulnerabilities and the like (Tolone [Summary]).

Stigsen and Tolone did not specifically teach
generate, at a given point in time, a local changeset
and rebase the generated local changeset by adjusting the pre-change value in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-change value in the local changeset or removing the change from the local changeset to thereby produce a rebased local changeset.

However, Sekiguchi teaches
generate, at a given point in time, a local changeset (Paragraph 0158, Subsequently, the information acquiring unit 191 generates the modification log 131 indicating a modified content of the post-modification information 52 relative to the pre-modification information 51).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Stigsen and Tolone’s teaching to Sekiguchi’s in order for the information processing apparatus can efficiently improve the structure change operation of the system by generating a modification log indicating post modification and pre-modification (Sekiguchi [0158])

Stigsen, Tolone and Sekiguchi did not specifically teach
and rebase the generated local changeset by adjusting the pre-change value in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-change value in the local changeset or removing the change from the local changeset to thereby produce a rebased local changeset.

However, Letkeman teaches
and rebase the generated local changeset by adjusting the pre-change value in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-change value in the local changeset or removing the change from the local changeset to thereby produce a rebased local changeset (Paragraph 0044, In another embodiment, merge program 300 performs a rebase operation of the integration context (e.g., remote change context closure 136) into the local change context of files hosted on server 130 and/or locally on a workspace in client device 120, which involves a merge of one or more files and models (e.g., new files being copied and changed files being merged if necessary); Paragraph , the ‘local minus ancestor” delta generator in merge program 300 can optionally remove the two files, and the resulting list of deltas to logical model elements or files includes only the files that do not match, are new, or are missing) Examiner Comments: Since the limitation uses the language “or”, paragraph [0045] of Letkeman teaches “removing the change from the local changeset to thereby produce a rebased local changeset” .

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Stigsen and Tolone’s teaching to Letkeman’s in order to allow merge program to resolve file deltas and conflicts automatically while presenting logical model element conflicts to the user for manual resolution by identifying a source closure, target file set, and previously merged closure by processors and the identified source closure, previously merged closure, and closure of ancestor files shared and previously merged closure into a merge session is loaded (Letkeman [Summary]).


Regarding Claim 11, Stigsen, Tolone, Sekiguchi and Letkeman teach
The non-transitory electronic device readable medium of claim 10, further comprising instructions that when executed are operable to: generate rebasing records that store information about the post-change value of the remote version or whether the change is to be removed (Stigsen [Paragraph 0021, to merge the remote changesets, such as the third changeset C21 125 b and the fourth changeset C22 126 b, with the local changesets, such as the first changeset C11 115 a and the second changeset C12 116 a, the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140]).

Regarding Claim 12, Stigsen, Tolone, Sekiguchi and Letkeman teach
The non-transitory electronic device readable medium of claim 11, further comprising 2 instructions that when executed are operable to:
access the rebasing records and apply the rebasing records to adjust the pre-change value in the local changeset to match the post-change value of the remote version or remove the change from the local changeset (Stigsen [Paragraph 0021, to merge the remote changesets, such as the third changeset C21 125 b and the fourth changeset C22 126 b, with the local changesets, such as the first changeset C11 115 a and the second changeset C12 116 a, the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140]).

Regarding Claim 13, Stigsen, Tolone, Sekiguchi and Letkeman teach
The non-transitory electronic device readable medium of claim 10, wherein the change in the local version is an update and the remote version includes a change of an update, and reconciliation of the conflict comprise rejection of the remote version in favor of retention of the local version, and the instructions operable to rebase comprise instructions operable to adjust the pre-change value in the local changeset to match the post- change value of the In the sixth example 275, consider that the first changeset C.sub.11 115a and the third changeset C.sub.21 125b correspond to a "LinkList insert" operation on the data object 206a and 206b, respectively, such as inserting a list item to a linked list (data object). The first changeset C.sub.11 115a corresponds to inserting a list item "A" to a tail of a linked list data object having n list items, and the third changeset C.sub.21 125b corresponds to inserting a list item "B" to the tail of the linked list data object; Paragraph 0039, since the timestamp, to of the first changeset C.sub.11 115a is earlier than the timestamp, t.sub.1, of the third changeset C.sub.21 125b (as indicated in the example 235 of FIG. 2C), the first client device 110 determines that the first changeset C.sub.11 115a is to be applied first and then the third changeset C.sub.21 125b as a result of the merge operation 160a. Accordingly, the first client device 110 inserts the list item "A" to the tail of the linked list first and then inserts the list item "B" to the tail of the linked list by applying the first changeset C.sub.11 115a and the third changeset C.sub.21 125b to the data object 206a in the order of their timestamps]).

Regarding Claim 14, Stigsen, Tolone, Sekiguchi and Letkeman teach
The non-transitory electronic device readable medium of claim 10, wherein the change in the local version is an update and the remote version includes a change of an update, and the reconciliation of the conflict comprises acceptance of the remote version over the local version, and the instructions operable to rebase comprise instructions operable to remove the change from the local changeset (Stigsen [Fig. 2D; Paragraph 0033, In the first example 250, consider that the first changeset C11 115 a and the third changeset C21 125 b correspond to a “set property” operation on the data object 206 a and 206 b, respectively, such as setting a color (attribute) of a car (data object). The first changeset C11 115 a corresponds to setting the color of the car to “blue,” and the third changeset C21 125 b corresponds to setting the color of the car to “red.” In some embodiments, if both the changesets are of type “set property”, then the merging rules define that a changeset having a later timestamp wins and the other changeset is to be discarded. Accordingly, since the timestamp, t1, of the third changeset C21 125 b is later than the timestamp, t0 of the first changeset C11 115 a (as indicated in the example 235 of FIG. 2C), the first client device 110 determines that the third changeset C21 125 b wins, and discards the first changeset C11 115 a as a result of the merge operation 160 a]).

Regarding Claim 15, Stigsen, Tolone, Sekiguchi and Letkeman teach
The non-transitory electronic device readable medium of claim 10, wherein the change in the local version is an update and the remote version includes a change of a delete, and the reconciliation of the conflict comprises acceptance of the remote version over the local version, and the instructions operable to rebase comprise instructions operable to remove the change from the local changeset (Stigsen [Paragraph 0040, In some embodiments, if one of the changesets corresponds to deleting a data object and the other corresponds to updating the data object, then the merging rules define that the delete operation wins and the other changeset is to be discarded as a result of the merge operation 160 a]).

Regarding Claim 18, Stigsen (US 20190354540) teaches

pull a base version of [an infrastructure model] from a cloud-based repository including a change(Paragraph 0019, as part of the synchronization process 165 a, the first client device 110 can synchronize the first database 140 with other client devices, such as the second client device 115, by downloading the third changeset C21 125 b and the fourth changeset C22 126 b from to the server 105 and applying them to the first database 140), 
in response to user input received in the user interface, change a property of an object of the infrastructure model to create a local version (Fig. 1, Paragraph 0017, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object);
pull a remote version of the property from the repository  (Paragraph 0019, as part of the synchronization process 165 a, the first client device 110 can synchronize the first database 140 with other client devices, such as the second client device 115, by downloading the third changeset C21 125 b and the fourth changeset C22 126 b from to the server 105 and applying them to the first database 140),
detect a conflict between the remote version and the local version (Paragraph 0020, Since changes have been made to the first database 140 locally too, e.g., via the first changeset C11 115 a and the second changeset C12 116 a, the changes made by the remote device, such as the second client device 115, can potentially conflict with the local changes), 
reconcile the conflict between the local version and the remote version to create an updated local version (Paragraph 0020, The synchronization process 165 can resolve such a conflict by using a merge operation 160, which merges the local changesets with the remote changesets based on the application of merging rules), 
generate, [at a given point in time], a local changeset for the updated local version (Paragraph 0023, the first client device 110 can also add a client checkpoint 170 in the client transaction log 155 to indicate that all changesets in the client transaction log 155 up until the client checkpoint 170 are uploaded to the server 105. When the first client device 110 synchronizes with the server 105 next, the synchronization process 165 a ensures that only those changesets (e.g., changeset C1X) that are added to the client transaction log 155 after the client checkpoint 170 is inserted are uploaded to the server 105),
the local changeset including a pre-change value and a post-change value, (Paragraph 0017, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object … the first changeset C11 115 a and the second changeset C12 116 a are stored in a client transaction log 155 a at the first client device 110),
the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation)
and the post-change value in the local changeset representing a new value of the property of object at the client (Paragraph 0017, Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object).

Stigsen did not specifically teach
an infrastructure model
generate, at a given point in time, a local changeset
and rebase the generated local changeset by adjusting the pre-change value in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-change value in the local changeset or removing the change from the local changeset to thereby produce a rebased local changeset.

However, Tolone (US 20070021955) teaches
an infrastructure model (Abstract, system for simulating interdependencies between a plurality of infrastructure models includes a first infrastructure data model that models a first infrastructure, a second infrastructure data model that models a second infrastructure).



Stigsen and Tolone did not specifically teach
generate, at a given point in time, a local changeset
and rebase the generated local changeset by adjusting the pre-change value in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-change value in the local changeset or removing the change from the local changeset to thereby produce a rebased local changeset.

However, Sekiguchi teaches
generate, at a given point in time, a local changeset (Paragraph 0158, Subsequently, the information acquiring unit 191 generates the modification log 131 indicating a modified content of the post-modification information 52 relative to the pre-modification information 51).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Stigsen and Tolone’s teaching to Sekiguchi’s in order for the information processing apparatus can efficiently improve the 

Stigsen, Tolone and Sekiguchi did not specifically teach
and rebase the generated local changeset by adjusting the pre-change value in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-change value in the local changeset or removing the change from the local changeset to thereby produce a rebased local changeset.

However, Letkeman teaches
and rebase the generated local changeset by adjusting the pre-change value in the local changeset to match a post-change value of the remote version while maintaining unchanged the post-change value in the local changeset or removing the change from the local changeset to thereby produce a rebased local changeset (Paragraph 0044, In another embodiment, merge program 300 performs a rebase operation of the integration context (e.g., remote change context closure 136) into the local change context of files hosted on server 130 and/or locally on a workspace in client device 120, which involves a merge of one or more files and models (e.g., new files being copied and changed files being merged if necessary); Paragraph 0045, the ‘local minus ancestor” delta generator in merge program 300 can optionally remove the two files, and the resulting list of deltas to logical model elements or files includes only the files that do not match, are new, or are missing) Examiner Comments: Since the limitation uses the language “or”, paragraph [0045] of Letkeman teaches “removing the change from the local changeset to thereby produce a rebased local changeset” .

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Stigsen and Tolone’s teaching to Letkeman’s in order to allow merge program to resolve file deltas and conflicts automatically while presenting logical model element conflicts to the user for manual resolution by identifying a source closure, target file set, and previously merged closure by processors and the identified source closure, previously merged closure, and closure of ancestor files shared and previously merged closure into a merge session is loaded (Letkeman [Summary]).

Regarding Claim 19, Stigsen, Tolone, Sekiguchi and Letkeman teach
The computing device of claim 18, wherein the client utilizes an underlying database system operable to generate rebasing records that store information about the post-change  value of the remote version or whether the change is to be removed (Stigsen [Paragraph 0021, to merge the remote changesets, such as the third changeset C21 125 b and the fourth changeset C22 126 b, with the local changesets, such as the first changeset C11 115 a and the second changeset C12 116 a, the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140]).

Regarding Claim 20, Stigsen, Tolone, Sekiguchi and Letkeman teach
to merge the remote changesets, such as the third changeset C21 125 b and the fourth changeset C22 126 b, with the local changesets, such as the first changeset C11 115 a and the second changeset C12 116 a, the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stigsen (US 20190354540), in view of Tolone (US 20070021955), Sekiguchi (US 20140013099) and Letkeman (US 20160162363), further in view of Wang (US 20170220606).

Regarding Claim 8, Stigsen, Tolone, Sekiguchi and Letkeman teach
The method of claim 1.

Stigsen, Tolone, Sekiguchi and Letkeman did not specifically teach 
wherein the client utilizes a built infrastructure schema (BIS) and the underlying database system is a SQLite database system.

However, Wang (US 20170220606) teaches
The data modeler translates the query from the unified model to be compatible with each of the schema-less database and the RDBMS so that data may be written to or retrieved from each of the databases; Paragraph 0019, The relational database 115 is a database based on a relational data model such as Microsoft SQL, SQLite, etc).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Stigsen, Tolone and Letkeman’s teaching to Wang’s in order to determin schema for schema-less database by using a data modeler to determine that a large volume entity should not be embedded and should be referenced to prevent denormalization of the large volume entity when transforming data between the unified model and the schema-less database schema (Wang [Summary]).

Regarding Claim 17, Stigsen, Tolone, Sekiguchi and Letkeman teach
The non-transitory electronic device readable medium of claim 10.

Stigsen, Tolone, Sekiguchi and Letkeman did not specifically teach 
wherein the instructions are executed by a client that utilizes a built infrastructure schema (BIS) with an underlying SQLite database system.

However, Wang (US 20170220606) teaches
The data modeler translates the query from the unified model to be compatible with each of the schema-less database and the RDBMS so that data may be written to or retrieved from each of the databases; Paragraph 0019, The relational database 115 is a database based on a relational data model such as Microsoft SQL, SQLite, etc).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Stigsen, Tolone and Letkeman’s teaching to Wang’s in order to determin schema for schema-less database by using a data modeler to determine that a large volume entity should not be embedded and should be referenced to prevent denormalization of the large volume entity when transforming data between the unified model and the schema-less database schema (Wang [Summary]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stigsen (US 20190354540), in view of Tolone (US 20070021955), Sekiguchi (US 20140013099) and Letkeman (US 20160162363), further in view of Bartlow (US 20150286558).

Regarding Claim 9, Stigsen, Tolone, Sekiguchi and Letkeman teach
The method of claim 1.

Stigsen, Tolone, Sekiguchi and Letkeman did not teach


However, Bartlow (US 20150286558) teaches 
further comprising: receiving a trigger to push the local version of the property to a repository that maintains a shared timeline for the infrastructure model (Paragraph 0049, FIG. 4 is a sequence diagram illustrating an example of a changeset pushed to a merge branch. The example shown in FIG. 4 uses one developer and one feature branch. A changeset pushed to a *_merge branch gets automatically merged with a target branch in this example. At stage 410, the developer Alice creates branches f_x 402 and f_x_merge 404. Lines 406 and 408 illustrate local branches, whereas lines 412, 414, 416, and 418 illustrate repository branches. At stage 420, Alice commits as shown by circle 422, and pushes a changeset for f_x 402 from a local branch to a repository branch; Paragraph 0051, A branch (e.g. master branch 460, f_x branch 402, f_x_merge branch 404, etc.) may include an ordered list of changesets. The “head” may be the most recently added changeset on a branch) Examiner Comments:  The ordered list of branches based on when it was added can be interpreted to the claimed “shared timeline”; 
If the test changeset passes the series of tests (360, Y), the system may automatically merge the test changeset with the associated protected branch (370)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Stigsen, Tolone and Letkeman’s teaching to Bartlow’s so that changes are automatically pushed by the system without requiring additional user input at that stage by receiving a changeset from a source branch designated for a protected branch and the changeset is merged with the protected branch in a staging branch when it is determined that the changeset can be successfully merged with the protected branch (Bartlow [Summary]).

Response to Arguments
Applicant’s arguments with respect to Claims 1-6, 8-15, 17-20 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

		
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIR SOLTANZADEH/Examiner, Art Unit 2191         

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191